

	

		II

		109th CONGRESS

		1st Session

		S. 2144

		IN THE SENATE OF THE UNITED

		  STATES

		

			December 19, 2005

			Mr. Talent introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior

		  to conduct a study to determine the suitability and feasibility of designating

		  the Soldiers’ Memorial Military Museum located in St. Louis, Missouri, as a

		  unit of the National Park System.

	

	

		1.National park service study

			 regarding the Soldiers' Memorial Military Museum

			(a)FindingsCongress finds that—

				(1)the Soldiers' Memorial is a tribute to all

			 veterans located in the greater St. Louis area, including Southern

			 Illinois;

				(2)the current annual budget for the memorial

			 is $185,000 and is paid for exclusively by the City of St. Louis;

				(3)in 1923, the City of St. Louis voted to

			 spend $6,000,000 to purchase a memorial plaza and building dedicated to

			 citizens of St. Louis who lost their lives in World War I;

				(4)the purchase of the 7-block site exhausted

			 the funds and no money remained to construct a monument;

				(5)in 1933, Mayor Bernard F. Dickmann appealed

			 to citizens and the city government to raise $1,000,000 to construct a memorial

			 building and general improvement of the plaza area, and the construction of

			 Soldiers' Memorial began on October 21, 1935;

				(6)on October 14, 1936, President Franklin D.

			 Roosevelt officially dedicated the site; and

				(7)on Memorial Day in 1938, Mayor Dickmann

			 opened the building to the public.

				(b)StudyThe Secretary of the Interior shall carry

			 out a study to determine the suitability and feasibility of designating the

			 Soldiers' Memorial Military Museum, located at 1315 Chestnut, St. Louis,

			 Missouri, as a unit of the National Park System.

			(c)Study process

			 and completionSection 8(c)

			 of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct and

			 completion of the study under this section.

			(d)ReportThe Secretary shall submit to the Committee

			 on Energy and Natural Resources of the Senate and the Committee on Resources of

			 the House of Representatives a report describing the results the study under

			 this section.

			

